        Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 1 of 48 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

    JASON MYERS and JOHN PARSONS,                  )
    individually and on behalf of all others       )   Case No.:
    similarly situated,                            )
                                                   )
                          Plaintiffs,              )
                                                   )
                v.                                 )
                                                   )   JURY TRIAL DEMANDED
    ARTHUR J. GALLAGHER & CO. and                  )
    GALLAGHER BASSETT SERVICES,                    )
    INC.,                                          )
                                                   )
                          Defendants.              )




                                  CLASS ACTION COMPLAINT

          Plaintiffs Jason Myers and John Parsons (“Plaintiffs”) bring this Class Action Complaint

against Defendants Arthur J. Gallagher Co. (“Gallagher Co.”) and Gallagher Bassett Services, Inc.

(“Gallagher Bassett”) (collectively “Gallagher” or “Defendants”) as individuals and on behalf of

all others similarly situated, and allege, upon personal knowledge as to their own actions and their

counsels’ investigations, and upon information and belief as to all other matters, as follows:

                                   NATURE OF THE ACTION

          1.     Gallagher is an insurance and insurance brokerage company. Among various types

of insurance, Defendants provide insurance brokerage, risk management, human resources, and

benefits consulting services.

          2.     On or about June 30, 2021, Gallagher began notifying customers and state

Attorneys General about a data breach that occurred between June 30, 2020 and September 26,

2020 (the “Data Breach”).1 Hackers obtained information from Gallagher including personally
identifiable information (“PII”) of thousands of its customers, potential customers, employees and


1
          https://oag.ca.gov/system/files/AJG%20-%20Sample%20Notice.pdf (last visited Jul. 23,
2021).


                                                -1-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 2 of 48 PageID #:2




other consumers, including, but not limited to their: names; Social Security numbers; tax

identification numbers; driver’s license, passport, or other government identification numbers;

dates of birth; usernames and passwords; employee identification numbers; financial account

information; credit card information; electronic signatures; medical treatment, claim, diagnosis,

medication or other medical information; health insurance information; medical record or account

numbers; and biometric information.

       3.      Plaintiffs and Class Members now face a present and imminent lifetime risk of

identity theft, which is heightened here by the loss of Social Security numbers and electronic

signatures.

       4.      After the initial notification of Data Breach on June 30, 2021, Gallagher discovered

that additional customers and employees were affected and, on or about July 16, 2021, Gallagher

began notifying the additional individuals of the Data Breach.

       5.      After the second notification of Data Breach, Gallagher discovered that even more

additional customers and employees were affected and, on or about July 21, 2021, Gallagher began

notifying the additional individuals of the Data Breach.

       6.      As Gallagher well understands given that it provides its business customers with

Cyber Liability Insurance, “networks and data are the lifeblood of … business,” and “cyber-attacks

are increasing in their frequency and their intensity.”2 And it is this exact personal data on its

networks that Defendants failed to protect from cyber-attacks.

       7.      Not only did hackers steal the PII of Plaintiffs and class members, but, upon

information and belief, criminals have already used the PII to attempt to steal

certain of Plaintiffs’ and class members’ identities. Hackers accessed and then either used or

offered for sale the unencrypted, unredacted, stolen PII to criminals. This stolen PII has great

value to hackers. Because of Defendants’ Data Breach, customers’ PII is still available and may

be for sale on the dark web for criminals to access and abuse. Defendants’ customers and


2
       https://www.ajg.com/us/insurance/cyber-liability-insurance/ (last visited Jul. 23, 2021).


                                               -2-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 3 of 48 PageID #:3




employees face a current and ongoing lifetime risk of identity theft.

       8.        As Gallagher acknowledges on its own website: “Due to the prolific nature of

cyberattacks, it may be difficult to argue that a prudent expert would not consider and react to

cyber risks.”3
        9.     The information stolen in cyber-attacks allows the modern thief to assume your

identity when carrying out criminal acts such as:

                Using your credit history.

                Making financial transactions on your behalf, including opening credit

                 accounts in your name.

                Impersonating you via mail and/or email.

                Impersonating you in cyber forums and social networks.

                Stealing benefits that belong to you.

                Committing illegal acts which, in turn, incriminate you.

       10.       Plaintiffs’ and Class Members’ PII was compromised due to Defendants’ negligent

and/or careless acts and omissions and the failure to protect the PII of Plaintiffs and class members.

In addition to Defendants’ failure to prevent the Data Breach, after discovering the breach,

Defendants waited several months to report it to the states’ Attorneys General and affected

individuals. Defendants have also purposefully maintained secret the specific vulnerabilities and

root causes of the breach and have not informed Plaintiffs and class members of that information.

       11.       As a result of this delayed response, Plaintiffs and class members had no idea their

PII had been compromised, and that they were, and continue to be, at significant risk of identity

theft and various other forms of personal, social, and financial harm. The risk will remain for their


3
        https://www.ajg.com/us/news-and-insights/2019/11/retirement-plan-cybersecurity/          (last
visited Jul. 23, 2021).


                                                 -3-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 4 of 48 PageID #:4




respective lifetimes.

           12.   Plaintiffs bring this action on behalf of all persons whose PII was compromised as

a result of Defendants’ failure to: (i) adequately protect consumers’ and employees’ PII, (ii) warn

its current and former customers, potential customers, and current and former employees of their

inadequate information security practices, and (iii) effectively monitor their websites and

platforms for security vulnerabilities and incidents (the “Class”). Defendants’ conduct amounts to

negligence and violates federal and state statutes.

           13.   Plaintiffs and similarly situated individuals have suffered injury as a result of

Defendants’ conduct. These injuries include: (i) lost or diminished inherent value of PII; (ii) out-

of-pocket expenses associated with the prevention, detection, and recovery from identity theft, tax

fraud, and/or unauthorized use of their PII; (iii) lost opportunity costs associated with attempting

to mitigate the actual consequences of the Data Breach, including but not limited to lost time;

(iv) deprivation of rights they possess under California’s Unfair Competition Law, Cal. Bus. &

Prof. Code § 17200, et seq. (the “UCL”); the California Consumer Privacy Act, Cal. Civ. Code

§ 1798.100, et seq. (the “CCPA”); California’s Consumers Legal Remedies Act, Cal. Civ. Code

§ 1750, et seq. (the “CLRA”); and Louisiana’s Database Security Breach Notification Law, La.

Rev. Stat. Ann. §§ 51:3074(A), et seq. (the “LDSBNL”); and (v) the continued and certainly an

increased risk to their PII, which: (a) remains available on the dark web for individuals to access

and abuse; and (b) remains in Defendants’ possession and is subject to further unauthorized

disclosures so long as Defendants fail to undertake appropriate and adequate measures to protect

the PII.

                                            PARTIES

           14.   Plaintiff Jason Myers is a citizen of California, residing in Los Angeles County,




                                                -4-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 5 of 48 PageID #:5




California. Mr. Myers received the Notice of Data Breach from Defendants dated July 21, 2021,

on or about that date. The Notice advised that the Data Breach had occurred following a

“ransomware event impacting our internal systems,” and that Mr. Myers’ PII was involved.

       15.        Plaintiff John Parsons is a citizen of Louisiana, residing in Lincoln Parish,

Louisiana. Mr. Parsons received the Notice of Data Breach from Defendants dated July 12, 2021,

on or about that date. The Notice advised that the Data Breach had occurred following an “incident

that may affect the privacy of some of your information” and that Mr. Parsons’ PII was involved.

Mr. Parsons was employed by Defendants for approximately three years ending in or about April

of 1999.

       16.        Defendant Arthur J. Gallagher & Co. (“Gallagher Co.”) is a Delaware corporation

with its principal place of business at 2850 Golf Road, Rolling Meadows, Illinois. Gallagher Co.

is one of the largest US-based insurance brokerage, risk management, and HR and benefits

consulting firms, providing insurance for alternative risk and captives, casualty, commercial surety

bonds insurance, construction bonds, trade credit and political risk, and cyber insurance and has

$22.33 billion in assets.45 According to its website, Gallagher Co. employs more than 34,000
people in more than 150 countries and is licensed to sell insurance in all 50 states and the District

of Columbia.6

       17.        Gallagher Bassett Services, Inc. (“Gallagher Bassett”) is a Delaware corporation

with its principal place of business at 2850 Golf Road, Rolling Meadows, Illinois. Gallagher

Bassett is a property and casualty third-party administrator.7 According to its website, Gallagher

Bassett employs more than 4,700 people at over 110 branch locations providing its services to over

3,500 clients.8

4
         https://www.ajg.com/us/about-us/ (last visited Jul. 23, 2021).
5
         https://www.marketwatch.com/investing/stock/ajg/financials/balance-sheet (last visited
Jul. 23, 2021).
6
         https://www.ajg.com/us/about-us/ (last visited Jul. 23, 2021).
7
         https://www.ajg.com/us/insurance/claims/claims-management-third-party-administration/
(last visited Jul. 27, 2021).
8
         Id.


                                                -5-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 6 of 48 PageID #:6




                                JURISDICTION AND VENUE

       18.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(d) because this is a class action wherein the amount in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs, there are more than 100 members in the

proposed class, and at least one member of the class is a citizen of a state different from

Defendants.

       19.      This Court has personal jurisdiction over Defendants because Defendants’ principal

places of business are located within this District.

       20.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to these claims occurred in, were directed to, and/or

emanated from this District. Defendants reside within this judicial district and a substantial part of

the events giving rise to the claims alleged herein occurred within this judicial district.

                                  FACTUAL ALLEGATIONS

Background
       21.      Gallagher is one of the largest U.S.-based insurance brokerage, risk management,

and HR and benefits consulting firms, providing insurance for alternative risk and captives,

casualty, commercial surety bonds insurance, construction bonds, trade credit and political risk,

and cyber insurance and has $22.33 billion in assets.9 According to their website, Gallagher

employs more than 34,000 people in more than 150 countries, and is licensed to sell insurance in

all 50 states and the District of Columbia.10

       22.      In the ordinary course of doing business with Defendants, employees, customers

and prospective customers are required to provide Defendants with sensitive PII such as:

             a. Full names;

             b. Social Security numbers;

9
        https://www.ajg.com/us/about-us/        (last       visited    Jul.    23,      2021);
https://www.marketwatch.com/investing/stock/ajg/financials/balance-sheet (last visited Jul. 23,
2021).
10
        https://www.ajg.com/us/about-us/ (last visited Jul. 23, 2021).


                                                 -6-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 7 of 48 PageID #:7




             c. tax identification numbers;

             d. driver’s license numbers;

             e. passport numbers;

             f. government identification numbers;

             g. dates of birth;

             h. employee identification numbers;

             i. financial account information;

             j. credit card information;

             k. electronic signatures;

             l. medical treatment, claim, diagnosis, or other medical information;

             m. medical record numbers;

             n. patient account numbers; and

             o. biometric information.

       23.       In addition to the types of information Defendants collect from employees and

consumers listed above, Defendants collect personal information through other insurers, consumer

reporting agencies, their affiliated companies, and other third parties and track and maintain record

of internet usage information and inferences from PII collected.11 This personal information
includes personal details, contact details, bank details (including account numbers and financial

information from consumer-reporting agencies), and policy details.12

       24.       In the course of collecting PII from employees and consumers, including Plaintiffs,

Defendants promise to provide confidentiality and security for personal information, including by

promulgating and placing privacy policies on their website.

       25.       Defendants promise that they will protect their employees and customers’ privacy

and remain in compliance with statutory privacy requirements. For example, Defendants state on

their website:

11
       https://www.ajg.com/us/privacy-policy/ (last visited Jul. 23, 2021).
12
       Id.


                                                 -7-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 8 of 48 PageID #:8




       We implement technical, organizational, administrative and physical measures to
       help ensure a level of security appropriate to the risk to the personal information
       we collect, use, disclose and process. These measures are aimed at ensuring the on-
       going integrity and confidentiality of personal information.13
       26.     Defendants also represent on their website: “We restrict access to your personal

information to those who require access to such information for legitimate, relevant business

purposes.”14 The types of information Gallagher collects from its customers include personal

details (e.g., name, date of birth); contact details (e.g., phone number, email address, postal address

or mobile number); government issued identification details (e.g., social security and national

insurance numbers, passport details); health and medical details (e.g., health certificates); policy

details (e.g., policy numbers and types); bank details (e.g., payment details, account numbers and

sort codes); driving license details; online log-in information (e.g., username, password, answers

to security questions); information relating to any claims; occupation information, and other

information and inferences from PII collected.15

The Data Breach

       27.     On or about September 26, 2020, Gallagher detected an apparent ransomware

attack on its internal network.

       28.     Gallagher began to investigate the situation by taking its global systems offline and

it launched an investigation with the assistance of a third-party.

       29.     Gallagher informed certain media outlets of the ransomware attack as early as

September 29, 2020.16

       30.     On May 24, 2021, Gallagher concluded that certain information was taken from

Gallagher’s internal network by an unauthorized party.

       31.     A full year after the attack took place, Gallagher reported to the California Attorney

General’s office that between June 3, 2020 and September 26, 2020 an unauthorized party gained

13
        Id.
14
        Id.
15
        Id.
16
        https://securityaffairs.co/wordpress/108925/malware/ajg-ransomware-attack.html            (last
visited Jul. 26, 2021).


                                                 -8-
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 9 of 48 PageID #:9




access to Gallagher’s internal network and accessed certain individuals’ information.

         32.   According to the Notices of Data Breach letters and letters sent to state Attorneys

General, Gallagher “detected a ransomware event impacting [its] internal systems” and

“determined that an unknown party accessed or acquired data contained within certain segments

of [its] network between June 3, 2020 and September 26, 2020.”17

         33.   According to the Notices, Gallagher “took [its] systems offline as a precautionary

measure, initiated response protocols, launched an investigation with the assistance of third-party

cybersecurity and forensic specialists, implemented our business continuity plans to minimize
disruption to our customers, and ensured the ongoing security of [its] systems.” Gallagher’s

investigation concluded on May 24, 2021.18

         34.   However, despite first learning of the Data Breach in September 2020 and

concluding the investigation in May 2021, Defendants did not take any “measures” to notify

affected Class Members until on or about June 30, 2021.

         35.   Additionally, the details of the root cause of the Data Breach, the vulnerabilities

exploited, and the remedial measures undertaken to ensure a breach does not occur again has not

been shared with regulators or Plaintiffs and Class members, who retain a vested interest in

ensuring that their information remains protected.

         36.   While Defendants did not bother to take any “measures” to notify affected Class

members until more than a year after the Data Breach, they did announce the “ransomware” attack

as early as September 2020.19

         37.   Any Class member who saw the September 2020 media reports on the subject but



17
         https://oag.ca.gov/system/files/AJG%20-%20Sample%20Notice.pdf (last visited Jul. 23,
2021).
18
        Id.
19
        https://securityaffairs.co/wordpress/108925/malware/ajg-ransomware-attack.html        (last
visited Jul. 26, 2021).


                                               -9-
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 10 of 48 PageID #:10




who did not receive any Notice of Data Breach likely concluded that their data was not impacted

in the Data Breach and therefore would not have known of the need to take action to protect

themselves.

       38.     The Notices offered “access, at no cost, to identity and credit monitoring services

for twenty-four months through Kroll.” The Notices advised the recipients to “remain vigilant

against incidents of identity theft and fraud.”20

Defendants Were Aware of the Risks of a Data Breach

       39.     Defendants had obligations created by contract, industry standards, common law,

and representations made to Plaintiffs and Class members, to keep their PII confidential and to

protect it from unauthorized access and disclosure.

       40.     Plaintiffs and Class members provided their PII to Defendant with the reasonable

expectation and mutual understanding that Defendant would comply with their obligations to keep

such information confidential and secure from unauthorized access.

       41.     Defendants’ data security obligations were particularly important given the

substantial increase in cyber-attacks and/or data breaches in the banking/credit/financial services

industry preceding the date of the breach.

       42.     Data breaches, including those perpetrated against the banking/credit/financial

sector of the economy, have become widespread. In fact, over 62% of the 164 million sensitive

records exposed in data breaches in 2019 were exposed in breaches involving the

banking/credit/financial sector. 21

       43.     Indeed, data breaches, such as the one experienced by Defendants, have become so



20
       Id.
21
       https://www.idtheftcenter.org/wp-content/uploads/2020/01/01.28.2020_ITRC_2019-End-
of-Ye ar-Data-Breach-Report_FINAL_Highres-Appendix.pdf (last visited Dec. 10, 2020).


                                                - 10 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 11 of 48 PageID #:11




notorious that the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service have issued a

warning to potential targets so they are aware of, and prepared for, a potential attack. Therefore,

the increase in such attacks, and attendant risk of future attacks, was widely known and completely

foreseeable to the public and to anyone in Defendants’ industry, including Defendants.

       44.     According to the Federal Trade Commission (“FTC”), identity theft wreaks havoc

on consumers’ finances, credit history, and reputation and can take time, money, and patience to

resolve.22 Identity thieves use stolen personal information for a variety of crimes, including credit

card fraud, phone or utilities fraud, and bank and finance fraud.23

       45.     The PII of Plaintiffs and members of the Classes was taken by hackers to engage in

identity theft or and or to sell it to other criminals who will purchase the PII for that purpose. The

fraudulent activity resulting from the Data Breach may not come to light for years.

       46.     Defendants knew, or reasonably should have known, of the importance of

safeguarding the PII of Plaintiffs and members of the Class, including Social Security numbers,

driver’s license or state identification numbers, and/or dates of birth, and of the foreseeable

consequences that would occur if Defendants’ data security systems were breached, including,

specifically, the significant costs that would be imposed on Plaintiffs and members of the Class a

result of a breach.

       47.     Plaintiffs and members of the Class now face years of constant surveillance of their


22
        See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (Apr. 2013),
https://dss.mo.gov/cd/older-youth-program/files/taking-charge-what-to-do-if-identity-is-
stolen.pdf (last visited Apr. 7, 2021).
23
        Id. The FTC defines identity theft as “a fraud committed or attempted using the identifying
information of another person without authority.” 16 CFR § 603.2. The FTC describes “identifying
information” as “any name or number that may be used, alone or in conjunction with any other
information, to identify a specific person,” including, among other things, “[n]ame, social security
number, date of birth, official State or government issued driver's license or identification number,
alien registration number, government passport number, employer or taxpayer identification
number.” Id.


                                                - 11 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 12 of 48 PageID #:12




financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent use of their PII.

       48.     The injuries to Plaintiffs and members of the Class were directly and proximately

caused by Defendants’ failure to implement or maintain adequate data security measures for the

PII of Plaintiffs and members of the Class.

Defendants Failed to Comply with FTC Guidelines

       49.     The FTC has promulgated numerous guides for businesses which highlight the

importance of implementing reasonable data security practices. According to the FTC, the need

for data security should be factored into all business decision-making.

       50.     In 2016, the FTC updated its publication, Protecting Personal Information: A Guide

for Business, which established cyber-security guidelines for businesses. The guidelines note that

businesses should protect the personal customer information that they keep; properly dispose of

personal information that is no longer needed; encrypt information stored on computer networks;

understand their networks’ vulnerabilities; and implement policies to correct any security

problems. The guidelines also recommend that businesses use an intrusion detection system to

expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone

is attempting to hack the system; watch for large amounts of data being transmitted from the

system; and have a response plan ready in the event of a breach.

       51.     The FTC further recommends that companies not maintain PII longer than is

needed for authorization of a transaction; limit access to sensitive data; require complex passwords

to be used on networks; use industry-tested methods for security; monitor for suspicious activity

on the network; and verify that third-party service providers have implemented reasonable security

measures.




                                               - 12 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 13 of 48 PageID #:13




        52.      The FTC has brought enforcement actions against businesses for failing to protect

consumer data adequately and reasonably, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15

U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must take

to meet their data security obligations.

        53.      Defendants failed to properly implement basic data security practices, and their

failure to employ reasonable and appropriate measures to protect against unauthorized access to

consumer PII constitutes an unfair act or practice prohibited by Section 5 of the FTCA, 15 U.S.C.

§ 45.

        54.      To prevent and detect ransomware attacks, including the ransomware attack that

resulted in the Data Breach, Defendants could and should have implemented, as recommended by

the United States Government, the following measures:

             Implement an awareness and training program. Because end users are targets,
              employees and individuals should be aware of the threat of ransomware and how it is
              delivered.

             Enable strong spam filters to prevent phishing emails from reaching the end users and
              authenticate inbound email using technologies like Sender Policy Framework (SPF),
              Domain Message Authentication Reporting and Conformance (DMARC), and
              DomainKeys Identified Mail (DKIM) to prevent email spoofing.

             Scan all incoming and outgoing emails to detect threats and filter executable files from
              reaching end users.

             Configure firewalls to block access to known malicious IP addresses.

             Patch operating systems, software, and firmware on devices. Consider using a
              centralized patch management system.

             Set anti-virus and anti-malware programs to conduct regular scans automatically.

             Manage the use of privileged accounts based on the principle of least privilege: no
              users should be assigned administrative access unless absolutely needed; and those


                                                 - 13 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 14 of 48 PageID #:14




             with a need for administrator accounts should only use them when necessary.

            Configure access controls—including file, directory, and network share permissions—
             with least privilege in mind. If a user only needs to read specific files, the user should
             not have write access to those files, directories, or shares.

            Disable macro scripts from office files transmitted via email. Consider using Office
             Viewer software to open Microsoft Office files transmitted via email instead of full
             office suite applications.

            Implement Software Restriction Policies (SRP) or other controls to prevent programs
             from executing from common ransomware locations, such as temporary folders
             supporting popular Internet browsers or compression/decompression programs,
             including the AppData/LocalAppData folder.

            Consider disabling Remote Desktop protocol (RDP) if it is not being used.

            Use application whitelisting, which only allows systems to execute programs known
             and permitted by security policy.

            Execute operating system environments or specific programs in a virtualized
             environment.

            Categorize data based on organizational value and implement physical and logical
             separation of networks and data for different organizational units.24

       55.      To prevent and detect ransomware attacks, including the ransomware attack that

resulted in the Data Breach, Defendants could and should have implemented, as recommended by

the United States Cybersecurity & Infrastructure Security Agency, the following measures:

            Update and patch your computer. Ensure your applications and operating systems
             (OSs) have been updated with the latest patches. Vulnerable applications and OSs are
             the target of most ransomware attacks….

            Use caution with links and when entering website addresses. Be careful when
             clicking directly on links in emails, even if the sender appears to be someone you
             know. Attempt to independently verify website addresses (e.g., contact your
             organization's helpdesk, search the internet for the sender organization’s website or
             the topic mentioned in the email). Pay attention to the website addresses you click on,
             as well as those you enter yourself. Malicious website addresses often appear almost
             identical to legitimate sites, often using a slight variation in spelling or a different


24
      https://www.fbi.gov/file-repository/ransomware-prevention-and-response-for-cisos.pdf/view
(last visited Jul. 27, 2021).


                                                 - 14 -
       Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 15 of 48 PageID #:15




                domain (e.g., .com instead of .net) . . . .

               Open email attachments with caution. Be wary of opening email attachments, even
                from senders you think you know, particularly when attachments are compressed files
                or ZIP files.

               Keep your personal information safe. Check a website’s security to ensure the
                information you submit is encrypted before you provide it . . . .

               Verify email senders. If you are unsure whether or not an email is legitimate, try to
                verify the email’s legitimacy by contacting the sender directly. Do not click on any
                links in the email. If possible, use a previous (legitimate) email to ensure the contact
                information you have for the sender is authentic before you contact them.

               Inform yourself. Keep yourself informed about recent cybersecurity threats and up
                to date on ransomware techniques. You can find information about known phishing
                attacks on the Anti-Phishing Working Group website. You may also want to sign up
                for CISA product notifications, which will alert you when a new Alert, Analysis
                Report, Bulletin, Current Activity, or Tip has been published.

               Use and maintain preventative software programs. Install antivirus software,
                firewalls, and email filters—and keep them updated—to reduce malicious network
                traffic . . . .25

          56.      Defendants were at all times fully aware of their obligation to protect the PII of

customers, prospective customers and employees. Defendants were also aware of the significant

repercussions that would result from their failure to do so.

Defendants Failed to Comply with Industry Standards

          57.      A number of industry and national best practices have been published and should

have been used as a go-to resource and authoritative guide when developing Defendants’

cybersecurity practices.

          58.      Best cybersecurity practices that are standard in the financial services industry

include installing appropriate malware detection software; monitoring and limiting the network

ports; protecting web browsers and email management systems; setting up network systems such



25
     https://us-cert.cisa.gov/ncas/tips/ST19-001 (last visited Jul. 27, 2021).


                                                     - 15 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 16 of 48 PageID #:16




as firewalls, switches and routers; monitoring and protection of physical security systems;

protection against any possible communication system; and training staff regarding critical points.

       59.     Upon information and belief, Defendants failed to meet the minimum standards of

the following cybersecurity frameworks: the NIST Cybersecurity Framework Version 1.1

(including without limitation PR.AC-1, PR.AC-3, PR.AC-4, PR.AC-5, PR.AC-6, PR.AC-7,

PR.AT-1, PR.DS-1, PR.DS-5, PR.PT-1, PR.PT-3, DE.CM-1, DE.CM-4, DE.CM-7, DE.CM-8,

and RS.CO-2), and the Center for Internet Security’s Critical Security Controls (CIS CSC), which

are established standards in reasonable cybersecurity readiness.

       60.     These foregoing frameworks are existing and applicable industry standards in

Defendants’ industry, and Defendants failed to comply with these accepted standards, thereby

opening the door to the cyber-attack and causing the Data Breach.

       61.     Given that Defendants were storing the PII of tens of thousands of current and

former employees and their beneficiaries and dependents, as well as millions of customers,

collected since at least 1999, Defendants could and should have implemented all of the above

measures to prevent and detect ransomware attacks.

       62.     The occurrence of the Data Breach indicates that Defendants failed to adequately

implement one or more of the above measures to prevent ransomware attacks, resulting in the Data

Breach and the exposure of the PII of hundreds of thousands of current and former employees and

customers, including Plaintiffs and Class Members.

The Value of PII to Cyber Criminals

       63.     Businesses that store personal information are likely to be targeted by cyber

criminals. Credit card and bank account numbers are tempting targets for hackers. However,

information such as dates of birth and Social Security numbers are even more attractive to hackers;




                                              - 16 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 17 of 48 PageID #:17




they are not easily destroyed and can be easily used to perpetrate identity theft and other types of

fraud.

         64.    The PII of individuals remains of high value to criminals, as evidenced by the prices

they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity

credentials. For example, personal information can be sold at a price ranging from $40 to $200,

and bank details have a price range of $50 to $200.26

         65.    Social Security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are difficult

for an individual to change. The Social Security Administration (“SSA”) stresses that the loss of

an individual’s Social Security number, as is the case here, can lead to identity theft and extensive

financial fraud:

         A dishonest person who has your Social Security number can use it to get other
         personal information about you. Identity thieves can use your number and your
         good credit to apply for more credit in your name. Then, they use the credit cards
         and don’t pay the bills, it damages your credit. You may not find out that someone
         is using your number until you’re turned down for credit, or you begin to get calls
         from unknown creditors demanding payment for items you never bought. Someone
         illegally using your Social Security number and assuming your identity can cause
         a lot of problems.27
         66.    What is more, it is no easy task to change or cancel a stolen Social Security number.

An individual cannot obtain a new Social Security number without significant paperwork and

evidence of actual misuse. In other words, preventive action to defend against the possibility of

misuse of a Social Security number is not permitted; an individual must show evidence of actual,

ongoing fraud activity to obtain a new number.

         67.    Even then, a new Social Security number may not be effective. According to Julie

26
       Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends,
(Oct. 16, 2019), https://www.digitaltrends.com/computing/personal-data-sold-on-the-dark-web-
how-much-it-costs (last visited Apr. 7, 2021).
27
       SSA, Identity Theft and Your Social Security Number, https://www.ssa.gov/pubs/EN-05-
10064.pdf (last visited Apr. 7, 2021).


                                                - 17 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 18 of 48 PageID #:18




Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the

new number very quickly to the old number, so all of that old bad information is quickly inherited

into the new Social Security number.”28

       68.     Furthermore, as the SSA warns:

       Keep in mind that a new number probably will not solve all your problems. This is
       because other governmental agencies (such as the IRS and state motor vehicle
       agencies) and private businesses (such as banks and credit reporting companies)
       likely will have records under your old number. Along with other personal
       information, credit reporting companies use the number to identify your credit
       record. So using a new number will not guarantee you a fresh start. This is
       especially true if your other personal information, such as your name and address,
       remains the same.

       If you receive a new Social Security Number, you should not be able to use the old
       number anymore.

       For some victims of identity theft, a new number actually creates new problems. If
       the old credit information is not associated with your new number, the absence of
       any credit history under the new number may make more difficult for you to get
       credit.29
       69.     Here, the unauthorized access left the cyber criminals with the tools to perform the

most thorough identity theft—they have obtained all the essential PII to mimic the identity of the

user. The personal data of Plaintiffs and members of the Class stolen in the Data Breach constitutes

a dream for hackers and a nightmare for Plaintiffs and the Class. Stolen personal data of Plaintiffs

and members of the Classes represents essentially one-stop shopping for identity thieves.

       70.     The FTC has released its updated publication on protecting PII for businesses,

which includes instructions on protecting PII, properly disposing of PII, understanding network

vulnerabilities, implementing policies to correct security problems, using intrusion detection

programs, monitoring data traffic, and having in place a response plan.


28
       Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back,
NPR (Feb. 9, 2015), http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-s-
hackers-has-millionsworrying-about-identity-theft (last visited Apr. 7, 2021).
29
       SSA, Identity Theft and Your Social Security Number, SSA Publication No. 05-10064 (Jun.
2018), http://www.ssa.gov/pubs/EN-05-10064.pdf (last visited Apr. 7, 2021).


                                               - 18 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 19 of 48 PageID #:19




         71.    General policy reasons support such an approach. A person whose personal

information has been compromised may not see any signs of identity theft for years. According

to the United States Government Accountability Office (“GAO”) Report to Congressional

Requesters:

         [L]aw enforcement officials told us that in some cases, stolen data may be held for
         up to a year or more before being used to commit identity theft. Further, once stolen
         data have been sold or posted on the Web, fraudulent use of that information may
         continue for years. As a result, studies that attempt to measure the harm resulting
         from data breaches cannot necessarily rule out all future harm.30
         72.    Companies recognize that PII is a valuable asset. Indeed, PII is a valuable

commodity. A “cyber black-market” exists in which criminals openly post stolen Social Security

numbers and other PII on a number of Internet websites. The stolen personal data of Plaintiffs and

members of the Class has a high value on both legitimate and black markets.

         73.    Identity thieves may commit various types of crimes such as immigration fraud,

obtaining a driver’s license or identification card in the victim’s name but with another’s picture,

and/or using the victim’s information to obtain a fraudulent tax refund or fraudulent unemployment

benefits. The United States government and privacy experts acknowledge that it may take years

for identity theft to come to light and be detected.

         74.    As noted above, the disclosure of Social Security numbers in particular poses a

significant risk. Criminals can, for example, use Social Security numbers to create false bank

accounts or file fraudulent tax returns. Defendants’ former and current customers and employees

whose Social Security numbers have been compromised now face a real, present, imminent and

substantial risk of identity theft and other problems associated with the disclosure of their Social

Security number and will need to monitor their credit and tax filings for an indefinite duration.

         75.    Based on the foregoing, the information compromised in the Data Breach is

significantly more valuable than the loss of, for example, credit card information in a retailer data


30
         See https://www.gao.gov/assets/gao-07-737.pdf (June 2007) at 29 (last visited Apr. 7,
2021).


                                                - 19 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 20 of 48 PageID #:20




breach, because, there, victims can cancel or close credit and debit card accounts. The information

compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to change

— Social Security number, driver’s license number or government-issued identification number,

name, and date of birth.

       76.     This data demands a much higher price on the black market. Martin Walter, senior

director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

personally identifiable information and Social Security numbers are worth more than 10x on the

black market.”31

       77.     Among other forms of fraud, identity thieves may obtain driver’s licenses,

government benefits, medical services, and housing or even give false information to police. An

individual may not know that his or her driver’s license was used to file for unemployment benefits

until law enforcement notifies the individual’s employer of the suspected fraud, or until the

individual attempts to lawfully apply for unemployment and is denied benefits (due to the prior,

fraudulent application and award of benefits).

Plaintiffs’ and Class Members’ Damages
       78.     To date, Defendants have done absolutely nothing to provide Plaintiffs and Class

members with relief for the damages they have suffered as a result of the Data Breach, including,

but not limited to, the costs and loss of time they incurred because of the Data Breach. Defendants

have only offered twenty-four months of identity monitoring services, and it is unclear whether

that credit monitoring was only offered to certain affected individuals (based upon the type of data

stolen), or to all persons whose data was compromised in the Data Breach.

       79.     Moreover, the twenty-four months of credit monitoring offered to persons whose

PII was compromised is wholly inadequate as it fails to provide for the fact that victims of data

breaches and other unauthorized disclosures commonly face multiple years of ongoing identity

31
        Tim Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, IT World, (Feb. 6, 2015), https://www.networkworld.com/article/2880366/anthem-
hack-personal-data-stolen-sells-for-10x-price-of-stolen-credit-card-numbers.html (last visited
Apr. 7, 2021).


                                                 - 20 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 21 of 48 PageID #:21




theft and financial fraud.

        80.     Defendants entirely fail to provide any compensation for the unauthorized release

and disclosure of Plaintiffs’ and Class members’ PII.

        81.     Plaintiffs and Class members have been damaged by the compromise of their PII

in the Data Breach.

        82.     Plaintiffs and Class members presently face substantial risk of out-of-pocket fraud

losses such as loans opened in their names, tax return fraud, utility bills opened in their names,

credit card fraud, and similar identity theft.

        83.     Plaintiffs and Class members have been, and currently face substantial risk of being

targeted now and in the future, subjected to phishing, data intrusion, and other illegal based on

their PII as potential fraudsters could use that information to target such schemes more effectively

to Plaintiffs and Class members.

        84.     Plaintiffs and Class members may also incur out-of-pocket costs for protective

measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

directly or indirectly related to the Data Breach.

        85.     Plaintiffs and Class members also suffered a loss of value of their PII when it was

acquired by cyber thieves in the Data Breach. Numerous courts have recognized the propriety of

loss of value damages in data breach cases.

        86.     Plaintiffs and Class members have spent and will continue to spend significant

amounts of time to monitor their financial accounts and records for misuse.

        87.     Plaintiffs and Class members have suffered or will suffer actual injury as a direct

result of the Data Breach. Many victims suffered ascertainable losses in the form of out-of-pocket

expenses and the value of their time reasonably incurred to remedy or mitigate the effects of the

Data Breach

        88.     Moreover, Plaintiffs and Class members have an interest in ensuring that their PII,

which is believed to remain in the possession of Defendants, is protected from further breaches by

the implementation of security measures and safeguards, including but not limited to, making sure


                                                 - 21 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 22 of 48 PageID #:22




that the storage of data or documents containing personal and financial information is not

accessible online and that access to such data is password protected.

       89.     Further, as a result of Defendants’ conduct, Plaintiffs and Class members are forced

to live with the anxiety that their PII —which contains the most intimate details about a person’s

life—may be disclosed to the entire world, thereby subjecting them to embarrassment and

depriving them of any right to privacy whatsoever.

       90.     As a direct and proximate result of Defendants’ actions and inactions, Plaintiffs and

Class members have suffered anxiety, emotional distress, and loss of privacy, and are at an

increased risk of future harm.

The Plaintiffs’ Experiences
       Plaintiff John Parsons

       91.     Plaintiff John Parsons worked for Gallagher from approximately 1996 until April

of 1999. Mr. Parsons was required by Gallagher to supply it with his PII, including but not limited

to his full name, then-current mailing address, and Social Security number.

       92.     Mr. Parsons received the Notice of Data Breach from Defendants, dated July 12,

2021, on or about that date. The Notice stated that the exposed PII included Mr. Parsons’ name

and Social Security number.

       93.     As a result of receiving the Data Breach notice, Mr. Parsons has spent time dealing

with the consequences of the breach, including confirming the legitimacy of the Data Breach,

reviewing the information compromised by the breach, self-monitoring his accounts, exploring

credit monitoring and identity theft insurance options, and exploring the free credit monitoring

service offered by Defendants.

       94.     Mr. Parsons is not aware of any other data breaches that could have resulted in the

theft of his Social Security number. He is very careful about sharing his PII, and has never

knowingly transmitted unencrypted PII over the internet or any other unsecured source.

       95.     Mr. Parsons stores any and all documents containing his PII in a safe and secure

digital location and destroys any documents he receives in the mail that contain any of his PII or


                                               - 22 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 23 of 48 PageID #:23




that may contain any information that could otherwise be used to compromise his Social Security

number.

       96.     Mr. Parsons suffered actual injury in the form of damages to and diminution in the

value of his PII—a form of intangible property that Mr. Parsons entrusted to Defendants for the

purpose of his employment by Defendants and which was compromised in and as a result of the

Data Breach.

       97.     Mr. Parsons also suffered lost time, annoyance, interference, and inconvenience as

a result of the Data Breach and has serious concerns for the loss of his privacy.

       98.     Mr. Parsons has suffered imminent and impending injury arising from the present

and substantially increased risk of fraud, identity theft, and misuse resulting from his PII being

placed in the hands of criminals.

       99.     Mr. Parsons has become worried about this theft of his PII and has a continuing

interest in ensuring that Defendants protect and safeguard his PII, which remains in their

possession, from future breaches.

       Plaintiff Jason Myers

       100.    Plaintiff Jason Myers received the Notice of Data Breach from Gallagher, dated

July 21, 2021, on or about that date. The Notice stated that the exposed PII included Mr. Myers’

name and medical claim information.

       101.    As a result of receiving the Data Breach notice, Mr. Myers has spent time dealing

with the consequences of the breach, including confirming the legitimacy of the Data Breach,

reviewing the account compromised by the breach, self-monitoring his accounts, exploring credit

monitoring and identity theft insurance options, and signing up for the free credit monitoring

service offered by Defendants.

       102.    Mr. Myers has experienced a dramatic increase in the number of spam telephone

calls he receives following the Data Breach.

       103.    Mr. Myers is not aware of any other data breaches that could have resulted in the

theft of his PII. He is very careful about sharing his PII, and has never knowingly transmitted


                                               - 23 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 24 of 48 PageID #:24




unencrypted PII over the internet or any other unsecured source.

       104.    Mr. Myers stores any and all documents containing his PII in a safe and secure

digital location and destroys any documents he receives in the mail that contain any of his PII or

that may contain any information that could otherwise be used to compromise his payment card

accounts.

       105.    Mr. Myers suffered actual injury in being forced to review spam telephone calls

and in paying money to, or purchasing products from, Defendants or third-parties who used

Defendants’ services during the Data Breach—expenditures which he would not have made had

Defendants disclosed that they lacked computer systems and data security practices adequate to

safeguard customers’ PII from theft.

       106.    Mr. Myers suffered actual injury in the form of damages to and diminution in the

value of his PII—a form of intangible property that he entrusted to Defendants for the purpose of

purchasing Defendants’ products and which was compromised in and as a result of the Data

Breach.

       107.    Mr. Myers also suffered lost time, annoyance, interference, and inconvenience as a

result of the Data Breach and has serious concerns for the loss of his privacy.

       108.    Mr. Myers has suffered imminent and impending injury arising from the present

and substantially increased risk of fraud, identity theft, and misuse resulting from his PII being

placed in the hands of criminals.

       109.    Mr. Myers has become worried about this theft of his PII and has a continuing

interest in ensuring that Defendants protect and safeguard his PII, which remains in their

possession, from future breaches.

                                    CLASS ALLEGATIONS

       110.    Plaintiffs bring this nationwide class action pursuant to rules 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members of the

following classes:

               All natural persons residing in the United States whose PII was


                                               - 24 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 25 of 48 PageID #:25




               compromised in the Data Breach announced by Defendants on or about June

               30, 2021 (the “Nationwide Class”).

       111.    The California Subclass is defined as follows:

               All natural persons residing in California whose PII was compromised in

               the Data Breach announced by Defendants on or about June 30, 2021 (the

               “California Subclass”).

       112.    The Louisiana Subclass is defined as follows:

               All natural persons residing in Louisiana whose PII was compromised in

               the Data Breach announced by Defendants on or about June 30, 2021 (the

               “Louisiana Subclass”).

       113.    The California and Louisiana Subclasses are collectively referred to herein as the

“Statewide Subclasses,” and, together with the Nationwide Class, are collectively referred to

herein as the “Classes” or the “Class.”

       114.    Excluded from the Classes are all individuals who make a timely election to be

excluded from this proceeding using the correct protocol for opting out, and all judges assigned to

hear any aspect of this litigation and their immediate family members.

       115.    Plaintiffs reserve the right to modify or amend the definitions of the proposed

Classes before the Court determines whether certification is appropriate.

       116.    Numerosity: The Classes are so numerous that joinder of all members is

impracticable. Defendant has indicated that the PII of hundreds of thousands of individuals has

been improperly accessed in the Data Breach, and the Classes are apparently identifiable within

Defendants’ records.

       117.    Commonality: Questions of law and fact common to the Classes exist and

predominate over any questions affecting only individual members of the Classes. These include:

         a. When Defendants actually learned of the Data Breach and whether their response was

              adequate;

         b. Whether Defendants owed a duty to the Classes to exercise due care in collecting,


                                              - 25 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 26 of 48 PageID #:26




              storing, safeguarding and/or obtaining their PII;

         c. Whether Defendants breached that duty;

         d. Whether Defendants implemented and maintained reasonable security procedures

              and practices appropriate to the nature of storing the PII of Plaintiffs and members of

              the Classes;

         e. Whether Defendants acted negligently in connection with the monitoring and/or

              protection of PII belonging to Plaintiffs and members of the Classes;

         f. Whether Defendants knew or should have known that they did not employ reasonable

              measures to keep the PII of Plaintiffs and members of the Classes secure and to

              prevent loss or misuse of that PII;

         g. Whether Defendants have adequately addressed and fixed the vulnerabilities which

              permitted the Data Breach to occur;

         h. Whether Defendants caused Plaintiffs’ and members of the Classes damage;

         i. Whether Defendants violated the law by failing to promptly notify Plaintiffs and

              members of the Classes that their PII had been compromised;

         j. Whether Plaintiffs and the other members of the Classes are entitled to credit

              monitoring and other monetary relief;

         k. Whether Defendants violated California’s Unfair Competition Law, Cal. Bus. & Prof.

              Code § 17200, et seq. (the “UCL”);

         l. Whether Defendants violated the California Consumer Privacy Act, Cal. Civ. Code

              § 1798.100, et seq. (the “CCPA”);

         m. Whether Defendants violated California’s Consumers Legal Remedies Act, Cal. Civ.

              Code § 1750, et seq. (the “CLRA”); and

         n. Whether Defendants violated Louisiana’s Database Security Breach Notification

              Law, La. Rev. Stat. Ann. § 51:3074(A), et seq. (the “LDSBNL”);

       118.    Typicality: Plaintiffs’ claims are typical of those of the other members of the

Classes because all had their PII compromised as a result of the Data Breach due to Defendants’


                                                - 26 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 27 of 48 PageID #:27




misfeasance.

       119.    Adequacy: Plaintiffs will fairly and adequately represent and protect the interests

of the members of the Classes. Plaintiffs’ counsel are competent and experienced in litigating

privacy-related class actions.

       120.    Superiority and Manageability: Under rule 23(b)(3) of the Federal Rules of Civil

Procedure, a class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all the members of the Classes is impracticable.

Individual damages for any individual member of the Classes are likely to be insufficient to justify

the cost of individual litigation, so that in the absence of class treatment, Defendants’ misconduct

would go unpunished. Furthermore, the adjudication of this controversy through a class action

will avoid the possibility of inconsistent and potentially conflicting adjudication of the asserted

claims. There will be no difficulty in the management of this action as a class action.

       121.    Class certification is also appropriate under Rule 23(a) and (b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the Classes, so that

final injunctive relief or corresponding declaratory relief is appropriate as to the Nationwide Class

as a whole and as to each of the Statewide Subclasses as a whole.

       122.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

           a. Whether Defendants owed a legal duty to Plaintiffs and members of the Classes to

               exercise due care in collecting, storing, using, and safeguarding their PII;

           b. Whether Defendants breached a legal duty to Plaintiffs and the members of the

               Classes to exercise due care in collecting, storing, using, and safeguarding their PII;

           c. Whether Defendants failed to comply with their own policies and applicable laws,

               regulations, and industry standards relating to data security;

           d. Whether Defendants failed to implement and maintain reasonable security


                                               - 27 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 28 of 48 PageID #:28




               procedures and practices appropriate to the nature and scope of the information

               compromised in the Data Breach; and

           e. Whether members of the Classes are entitled to actual damages, credit monitoring

               or other injunctive relief, and/or punitive damages as a result of Defendants’

               wrongful conduct.

                               FIRST CLAIM FOR RELIEF
                                        Negligence
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
       123.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 122.

       124.    Defendants owed a duty to Plaintiffs and the members of the Classes to exercise

reasonable care in obtaining, using, and protecting their PII from unauthorized third parties.

       125.    The legal duties owed by Defendants to Plaintiffs and the members of the Classes

include, but are not limited to the following:

           a. To exercise reasonable care in obtaining, retaining, securing, safeguarding,

               deleting, and protecting the PII of Plaintiffs and members of the Classes in their

               possession;

           b. To protect PII of Plaintiffs and members of the Classes in their possession using

               reasonable and adequate security procedures that are compliant with industry-

               standard practices; and

           c. To implement processes to quickly detect a data breach and to timely act on

               warnings about data breaches, including promptly notifying Plaintiffs and members

               of the Classes of the Data Breach.

       126.    Defendants’ duty to use reasonable data security measures also arose under Section

5 of the Federal Trade Commission Act, 15 U.S.C. § 45(a) (the “FTC Act”), which prohibits

“unfair . . . practices in or affecting commerce,” including, as interested and enforced by the




                                                 - 28 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 29 of 48 PageID #:29




Federal Trade Commission, the unfair practices by companies such as Defendants of failing to use

reasonable measures to protect PII.

       127.    Various FTC publications and data security breach orders further form the basis of

Defendants’ duty. Plaintiffs and members of the Classes are consumers under the FTC Act.

Defendants violated Section 5 of the FTC Act by failing to use reasonable measures to protect PII

and by not complying with industry standards.

       128.    Defendants breached their duties to Plaintiffs and members of the Classes.

Defendants knew or should have known the risks of collecting and storing PII and the importance

of maintaining secure systems, especially in light of the fact that data breaches have been surging

since 2016.

       129.    Defendants knew or should have known that their security practices did not

adequately safeguard the PII of Plaintiffs and the other members of the Classes.

       130.    Through Defendants’ acts and omissions described in this Complaint, including

Defendants’ failure to provide adequate security and its failure to protect the PII of Plaintiffs and

the Classes from being foreseeably captured, accessed, exfiltrated, stolen, disclosed, and misused,

Defendants unlawfully breached their duty to use reasonable care to adequately protect and secure

the PII of Plaintiffs and other members of the Classes during the period it was within Defendants’

possession and control.

       131.    Defendants breached the duties they owe to Plaintiffs and members of the Classes

in several ways, including:

           a. Failing to implement adequate security systems, protocols, and practices sufficient

               to protect employees’ and customers’ PII and thereby creating a foreseeable risk of

               harm;

           b. Failing to comply with the minimum industry data security standards during the

               period of the Data Breach;

           c. Failing to act despite knowing or having reason to know that their systems were

               vulnerable to attack; and


                                               - 29 -
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 30 of 48 PageID #:30




           d. Failing to timely and accurately disclose to customers and employees that their PII

               had been improperly acquired or accessed and was potentially available for sale to

               criminals on the dark web.

        132.   Due to Defendants’ conduct, Plaintiffs and members of the Classes are entitled to

credit monitoring. Credit monitoring is reasonable here. The PII taken can be used for identity

theft and other types of financial fraud against the members of the Classes.

        133.   Some experts recommend that data breach victims obtain credit monitoring services

for at least ten years following a data breach. Annual subscriptions for credit monitoring plans

range from approximately $219 to $358 per year.

        134.   As a result of Defendants’ negligence, Plaintiffs and members of the Classes

suffered injuries that may include: (i) the lost or diminished value of PII; (ii) out-of-pocket

expenses associated with the prevention, detection, and recovery from identity theft, tax fraud,

and/or unauthorized use of their PII; (iii) lost opportunity costs associated with attempting to

mitigate the actual consequences of the Data Breach, including, but not limited to, time spent

deleting phishing email messages and cancelling credit cards believed to be associated with the

compromised account; (iv) the continued risk to their PII, which may remain for sale on the dark

web and is in Defendants’ possession and subject to further unauthorized disclosures so long as

Defendants fail to undertake appropriate and adequate measures to protect the PII in their

continued possession; (v) future costs in terms of time, effort, and money that will be expended to

prevent, monitor, detect, contest, and repair the impact of the Data Breach for the remainder of the

lives of Plaintiffs and members of the Classes, including ongoing credit monitoring.

        135.   These injuries were reasonably foreseeable given the history of security breaches

of this nature. The injury and harm that Plaintiffs and the other members of the Classes suffered

was the direct and proximate result of Defendants’ negligent conduct.

///

///

///


                                               - 30 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 31 of 48 PageID #:31




                             SECOND CLAIM FOR RELIEF
                                      Negligence Per Se
              (On Behalf of Plaintiffs, the Nationwide Class, and the Statewide
                            Subclasses Against All Defendants)
       136.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 122.

       137.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Defendants, of failing to use reasonable measures to protect PII. The FTC publications and orders

described above also form part of the basis of Defendants’ duty in this regard.

       138.    Defendants violated Section 5 of the FTC Act by failing to use reasonable measures

to protect PII and not complying with applicable industry standards. Defendants’ conduct was

particularly unreasonable given the nature and amount of PII it obtained and stored, and the

foreseeable consequences of the Data Breach for companies of Defendants’ magnitude, including,

specifically, the immense damages that would result to Plaintiffs and members of the Classes due

to the valuable nature of the PII at issue in this case—including Social Security numbers.

       139.    Defendants’ violations of Section 5 of the FTC Act constitute negligence per se.

       140.    Plaintiffs and members of the Classes are within the class of persons that the FTC

Act was intended to protect.

       141.    The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of its failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiffs and members of the

Classes.

       142.    As a direct and proximate result of Defendants’ negligence per se, Plaintiffs and

members of the Classes have suffered and will suffer injury, including but not limited to: (i) actual

identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise,

publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,




                                               - 31 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 32 of 48 PageID #:32




detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost

opportunity costs associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach, including but not

limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud and

identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk

to their PII, which remains in Defendants’ possession and is subject to further unauthorized

disclosures so long as Defendants fail to undertake appropriate and adequate measures to protect

the PII of its current and former employees and customers in its continued possession; and

(viii) future costs in terms of time, effort, and money that will be expended to prevent, detect,

contest, and repair the impact of the PII compromised as a result of the Data Breach for the

remainder of the lives of Plaintiffs and members of the Classes.

       143.    Additionally, as a direct and proximate result of Defendants’ negligence per se,

Plaintiffs and members of the Classes have suffered and will suffer the continued risks of exposure

of their PII, which remains in Defendants’ possession and is subject to further unauthorized

disclosures so long as Defendants fail to undertake appropriate and adequate measures to protect

the PII in their continued possession.

                               THIRD CLAIM FOR RELIEF
                     Violation of California’s Unfair Competition Law
          Cal. Bus. & Prof. Code § 17200, et seq.—Unlawful Business Practices
  (On Behalf of Plaintiff Jason Myers and the Nationwide Class or, in the Alternative, the
                        California Subclass Against All Defendants)
       144.    Plaintiff Jason Myers re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 122.

       145.    Defendants have violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging

in unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

Code § 17200 with respect to the services provided to the Nationwide Class or, in the alternative,

the California Subclass.



                                                - 32 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 33 of 48 PageID #:33




         146.   Defendants engaged in unlawful acts and practices with respect to their services by

establishing the sub-standard security practices and procedures described herein; by soliciting and

collecting Plaintiffs’ and Nationwide Class and California Subclass members’ PII with knowledge

that the information would not be adequately protected; and by storing Plaintiffs’ and the

Nationwide Class and California Subclass members’ PII in an unsecure electronic environment in

violation of California’s data breach statute, Cal. Civ. Code § 1798.81.5, which requires

Defendants to implement and maintain reasonable security procedures and practices to safeguard

the PII of Plaintiffs and the Nationwide Class and California Subclass members. Defendants also

violated: the California Consumer Privacy Act, Cal. Civ. Code § 1798.100, et seq. and the

California Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq., as alleged below; and

also the California Financial Information Privacy Act, California Financial Code § 4052.5; the

Graham Leach Bliley Act Privacy Rule, 16 C.F.R. Part 313, and Reg. P, 12 C.F.R. Part 1016; and

Article 1, § 1 of the California Constitution.

         147.   In addition, Defendants engaged in unlawful acts and practices by failing to disclose

the data breach to Nationwide and California Subclass members in a timely and accurate manner,

contrary to the duties imposed by Cal. Civ. Code § 1798.82. To date, Defendants still have not

provided such information to Plaintiffs and the Nationwide Class and California Subclass

members.

         148.   As a direct and proximate result of Defendants’ unlawful practices and acts,

Plaintiffs and the Nationwide Class and California Subclass members were injured and lost money

or property, including but not limited to the price received by Defendants for the services, the loss

of Nationwide Class and California Subclass members’ legally protected interest in the

confidentiality and privacy of their PII, nominal damages, and additional losses as described

above.

         149.   Defendants knew or should have known that their computer systems and data

security practices were inadequate to safeguard Nationwide Class and California Subclass

members’ PII and that the risk of a data breach or theft was highly likely. Defendants’ actions in


                                                 - 33 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 34 of 48 PageID #:34




engaging in the above-named unlawful practices and acts were negligent, knowing and willful,

and/or wanton and reckless with respect to the rights of members of the Nationwide Class and

California Subclass.

       150.    Nationwide Class and California Subclass members seek relief under Cal. Bus. &

Prof. Code § 17200, et seq., including, but not limited to, restitution to Plaintiffs and Nationwide

Class and California Subclass members of money or property that Defendants may have acquired

by means of their unlawful, and unfair business practices, restitutionary disgorgement of all profits

accruing to Defendants because of their unlawful and unfair business practices, declaratory relief,

attorneys’ fees and costs, and injunctive or other equitable relief.

                            FOURTH CLAIM FOR RELIEF
                    Violation of California’s Unfair Competition Law
            Cal. Bus. & Prof. Code § 17200, et seq.—Unfair Business Practices
 (On Behalf of Jason Myers and the Nationwide Class or, in the Alternative, the California
                            Subclass Against All Defendants)
       151.    Plaintiff Jason Myers re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 122.

       152.    Defendants engaged in unfair acts and practices by establishing the sub-standard

security practices and procedures described herein; by soliciting and collecting Plaintiffs’ and

the Nationwide Class and California Subclass members’ PII with knowledge that the information

would not be adequately protected; and by storing Plaintiffs’ and Nationwide Class and

California Subclass members’ PII in an unsecure electronic environment. These unfair acts and

practices were immoral, unethical, oppressive, unscrupulous, unconscionable, and/or

substantially injurious to Plaintiffs and Nationwide Class and California Subclass members. They

were likely to deceive the public into believing their PII was securely stored when it was not.

The harm these practices caused to Plaintiffs and the Nationwide Class and California Subclass

members outweighed their utility, if any.

       153.    Defendants engaged in unfair acts and practices with respect to the provision of

services by failing to take proper action following the data breach to enact adequate privacy and



                                                - 34 -
      Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 35 of 48 PageID #:35




security measures and protect Nationwide Class and California Subclass members’ PII from

further unauthorized disclosure, release, data breaches, and theft. These unfair acts and practices

were immoral, unethical, oppressive, unscrupulous, unconscionable, and/or substantially

injurious to Plaintiffs and Nationwide Class and California Subclass members. They were likely

to deceive the public into believing their PII was securely stored, when it was not. The harm these

practices caused to Plaintiffs and the Nationwide Class and California Subclass members

outweighed their utility, if any.

         154.   As a direct and proximate result of Defendants’ acts of unfair practices, Plaintiffs

and the Nationwide Class and California Subclass members were injured and lost money or

property, including but not limited to the price received by Defendants for the services, the loss

of Nationwide Class and California Subclass members’ legally protected interest in the

confidentiality and privacy of their PII, nominal damages, and additional losses as described

above.

         155.   Defendants knew or should have known that their computer systems and data

security practices were inadequate to safeguard the Nationwide Class and California Subclass

members’ PII and that the risk of a data breach or theft was highly likely. Defendants’ actions

in engaging in the above-named unlawful practices and acts were negligent, knowing and willful,

and/or wanton and reckless with respect to the rights of members of the Nationwide Class and

California Subclasses.

         156.   Nationwide Class and California Subclass members seek relief under Cal. Bus. &

Prof. Code § 17200, et seq., including, but not limited to, restitution to Plaintiffs and the

Nationwide Class and California Subclass members of money or property that the Defendants

may have acquired by means of their unfair business practices, restitutionary disgorgement of all

profits accruing to Defendants because of their unfair business practices, declaratory relief,

attorneys’ fees and costs, and injunctive or other equitable relief.

///

///


                                                - 35 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 36 of 48 PageID #:36




                                FIFTH CLAIM FOR RELIEF
                      Violation of the California Consumer Privacy Act,
                               Cal. Civ. Code § 1798.100, et seq.
                         (On Behalf of Plaintiff Jason Myers and the
                         California Subclass Against All Defendants)
       157.    Plaintiff Jason Myers re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 122.

       158.    Defendants violated section 1798.150(a) of the California Consumer Privacy Act

(“CCPA”) by failing to prevent Plaintiff Myers’ and California Subclass members’ nonencrypted

and nonredacted PII from unauthorized access and exfiltration, theft, or disclosure as a result of
Defendants’ violations of their duty to implement and maintain reasonable security procedures and

practices appropriate to the nature of the information to protect the PII of Plaintiff Myers and

California Subclass members.

       159.    As a direct and proximate result of Defendants’ acts, Plaintiff Myers’ and the

California Subclass members’ PII was subjected to unauthorized access and exfiltration, theft, or

disclosure through Gallagher’s computer systems and/or from the dark web, where hackers further

disclosed Gallagher’s customers’, employees’, former employees’ and their dependents’ PII.

       160.     As a direct and proximate result of Defendants’ acts, Plaintiff Myers and the

California Subclass members were injured and lost money or property, including but not limited

to the price received by Defendants for the services, the loss of California Subclass members’

legally protected interest in the confidentiality and privacy of their PII, nominal damages, and

additional losses as described above.

       161.    Defendants knew or should have known that their computer systems and data

security practices were inadequate to safeguard California Subclass members’ PII and that the risk

of a data breach or theft was highly likely. Defendants failed to implement and maintain

reasonable security procedures and practices appropriate to the nature of the information to protect

the personal information of Plaintiff Myers and the California Subclass members.

       162.    Defendant Gallagher Co. is a public company that is organized or operated for the

profit or financial benefit of its shareholders, with over $22 billion in assets. Gallagher Co. and


                                               - 36 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 37 of 48 PageID #:37




Gallagher Co.’s wholly-owned subsidiary, Gallagher Bassett, collect consumers’ PII as defined in

Cal. Civ. Code § 1798.140.

       163.    At this time, Plaintiff Myers and California Subclass members seek only actual

pecuniary damages suffered as a result of Defendants’ violations of the CCPA, injunctive and

declaratory relief, attorneys’ fees and costs, and any other relief the court deems proper.

       164.    Concurrently with the filing of this complaint, Plaintiff Myers provided written

notice to Defendants identifying the specific provisions of this title he alleges they have violated.

Assuming Defendants do not cure the Data Breach within 30 days, and Plaintiff Myers believes

any such cure is not possible under these facts and circumstances, Plaintiff Myers intends to amend

this complaint to also seek the greater of statutory damages in an amount not less than one hundred

dollars ($100) and not greater than seven hundred and fifty ($750) per consumer per incident or

actual damages, whichever is greater. See Cal. Civ. Code § 1798.150(b).

                              SIXTH CLAIM FOR RELIEF
  Violation of California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.
                        (On Behalf of Plaintiff Jason Myers and the
                        California Subclass Against All Defendants)
       165.    Plaintiff Jason Myers re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 122.

       166.    The California Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.

(“CLRA”), was enacted to protect consumers against unfair and deceptive business practices. It

extends to transactions that are intended to result, or which have resulted, in the sale or lease of

goods or services to consumers. Defendants’ acts, omissions, representations and practices as

described herein fall within the CLRA because the design, development, and marketing of

Defendants’ insurance services are intended to and did result in sales of insurance services.

       167.    Plaintiff Jason Myers and the other California Subclass members are consumers

within the meaning of Cal. Civ. Code §1761(d).

       168.    Defendants’ acts, omissions, misrepresentations, and practices were and are likely

to deceive consumers. By omitting key information about the safety and security of the Network



                                               - 37 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 38 of 48 PageID #:38




and deceptively representing that they adequately maintained such information, Defendants

violated the CLRA. Defendants had exclusive knowledge of undisclosed material facts, namely,

that their network was defective and/or unsecure, and withheld that knowledge from California

Subclass members.

       169.    Defendants’ acts, omissions, misrepresentations, and practices alleged herein

violated the following provisions of section 1770 the CLRA, which provides, in relevant part, that:

       (a)     The following unfair methods of competition and unfair or deceptive acts
               or practices undertaken by any person in a transaction intended to result or
               which results in the sale or lease of goods or services to any consumer are
               unlawful:

               (5) Representing that goods or services have sponsorship, approval,
               characteristics, ingredients, uses, benefits, or quantities which they do not
               have . . . .

               (7) Representing that goods or services are of a particular standard, quality,
               or grade . . . if they are of another.

               (9) Advertising goods or services with intent not to sell them as advertised.

               (14) Representing that a transaction confers or involves rights, remedies,
               or obligations which it does not have or involve, or which are prohibited by
               law.

               (16) Representing that the subject of a transaction has been supplied in
               accordance with a previous representation when it has not.
For purposes of the CLRA, omissions are actionable along with representations.

       170.    Defendants stored California Subclass members’ PII on their network. Defendants

represented to California Subclass members that their network was secure and that their PII would

remain private. Gallagher engaged in deceptive acts and business practices by providing in its

Privacy Policy: “We implement technical, organizational, administrative and physical measures

to help ensure a level of security appropriate to the risk to the personal information we collect, use,

disclose and process;” and “[w]e restrict access to your personal information to those who require

access to such information for legitimate, relevant business purposes.”32

32
       https://www.ajg.com/us/privacy-policy/ (last visited Jul. 27, 2021).


                                                - 38 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 39 of 48 PageID #:39




       171.      Defendants knew or should have known that they did not employ reasonable

measures that would have kept California Subclass members’ PII secure and prevented the loss or

misuse of their PII. For example, Defendants failed to take reasonable steps to prevent the loss of

PII through their servers through appropriate encryption and industry best practices.

       172.      Defendants’ deceptive acts and business practices induced California Subclass

members to provide PII, including Social Security numbers and driver’s license numbers, for the

purchase of insurance services. But for these deceptive acts and business practices, California

Subclass members would not have purchased insurance services, or would not have paid the prices

they paid for the insurance services.

       173.      Defendants’ representations that they would secure and protect California Subclass

members’ PII in their possession were facts that reasonable persons could be expected to rely upon

when deciding whether to purchase insurance services.

       174.      California Subclass members were harmed as the result of Defendants’ violations

of the CLRA, because their PII was compromised, placing them at a greater risk of identity theft;

they lost the unencumbered use of their PII; and their PII was disclosed to third parties without

their consent.

       175.      California Subclass members suffered injury in fact and lost money or property as

the result of Defendants’ failure to secure their PII; the value of their PII was diminished as the

result of Defendants’ failure to secure their PII; and they have expended time and money to rectify

or guard against further misuse of their PII.

       176.      Defendants’ conduct alleged herein was oppressive, fraudulent, and/or malicious,

thereby justifying an award of punitive damages.

       177.      As the result of Defendants’ violations of the CLRA, Plaintiff Myers, on behalf of

himself, California Subclass members, and the general public of the State of California, seeks

injunctive relief prohibiting Defendants from continuing these unlawful practices pursuant to

California Civil Code § 1782(a)(2), and such other equitable relief, including restitution, and a

declaration that Defendants’ conduct violated the CLRA.


                                                - 39 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 40 of 48 PageID #:40




       178.    Pursuant to Cal. Civ. Code § 1782, concurrently with the filing of this complaint,

Plaintiff Myers mailed Defendants notice in writing, via U.S. certified mail, of their particular

violations of Cal. Civ. Code § 1770 of the CLRA and demanded that they rectify the actions

described above by providing complete monetary relief, agreeing to be bound by Defendants’ legal

obligations, and to give notice to all affected customers of their intent to do so. If Defendants fail

to respond to the letter within 30 days and to take the actions demanded to rectify their violations

of the CLRA, Plaintiff Myers will amend this complaint to seek damages and attorneys’ fees as

allowed by the CLRA.

                              SEVENTH CLAIM FOR RELIEF
           Violation of the Louisiana Database Security Breach Notification Law,
                           La. Rev. Stat. Ann. § 51:3074(A), et seq.
                             (On Behalf of Plaintiff John Parsons
                     and the Louisiana Subclass Against All Defendants)
       179.    Plaintiff John Parsons re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 122.

       180.    Gallagher is a business that owns or licenses computerized data that includes

personal information as defined by La. Rev. Stat. Ann. § 51:3073(4)(a).

       181.    Plaintiff Parsons’ and Louisiana Subclass members’ PII includes personal

information as defined by La. Rev. Stat. Ann. § 51:3073(4)(a) and as covered by La. Rev. Stat.

Ann. § 51:3074(C).

       182.    Gallagher is required to accurately notify Plaintiff Parsons and Louisiana Subclass

members if it becomes aware of a breach of its data security system that was reasonably likely to

have caused unauthorized persons to acquire Plaintiff Parsons’ and Louisiana Subclass members’

personal information in the most expedient time possible and without unreasonable delay under

La. Rev. Stat. Ann. § 51:3074(D).

       183.    Because Gallagher was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff Parsons’ and Louisiana Subclass




                                                - 40 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 41 of 48 PageID #:41




members’ personal information, Gallagher had an obligation to disclose the Data Breach in a

timely and accurate fashion as mandated by La. Rev. Stat. Ann. § 51:3074(D).

        184.   By failing to disclose the Data Breach in a timely and accurate manner, Gallagher

violated La. Rev. Stat. Ann. § 51:3074(D).

        185.   As a direct and proximate result of Gallagher’s violations of La. Rev. Stat. Ann. §

51:3074(D), Plaintiff and Louisiana Subclass members suffered damages, as described above.

        186.   Plaintiff John Parsons and Louisiana Subclass members seek all monetary and

non-monetary relief allowed by law under La. Rev. Stat. Ann. § 51:3075, including actual

damages and any other relief that is just and proper.

                              EIGHTH CLAIM FOR RELIEF
                                 Breach of Implied Contract
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
        187.   Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 122.

        188.   When Plaintiffs and Nationwide Class members provided their PII to Defendants

in exchange for Defendants’ products, they entered into implied contracts with Defendants under

which—and by mutual assent of the parties—Defendants agreed to take reasonable steps to protect

their PII.

        189.   Defendants solicited and invited Plaintiffs and Nationwide Class members to

provide their PII as part of Defendants’ regular business practices and as essential to the sales and

employment transactions entered into between Defendants on the one hand and Plaintiffs and

Nationwide Class members on the other. This conduct thus created implied contracts between

Plaintiffs and Nationwide Class members on the one hand, and Defendants on the other hand.

Plaintiffs and Nationwide Class members accepted Defendants’ offers by providing their PII to

Defendants in connection with their purchases from and employment with Defendants.




                                               - 41 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 42 of 48 PageID #:42




       190.    When entering into these implied contracts, Plaintiffs and Nationwide Class

members reasonably believed and expected that Defendants’ data security practices complied with

relevant laws, regulations, and industry standards.

       191.    Defendants’ implied promise to safeguard Plaintiffs’ and Nationwide Class

members’ PII is evidenced by a duty to protect and safeguard PII that Defendants required

Plaintiffs and Nationwide Class members to provide as a condition of entering into consumer

transactions and employment relationships with Defendants.

       192.    Plaintiffs and Nationwide Class members paid money to Defendants to purchase

products or services from Defendants or they provided services to Defendants as employees.

Plaintiffs and Nationwide Class Members reasonably believed and expected that Defendants

would use part of funds received as a result of the purchases or services provided to obtain adequate

data security. Defendants failed to do so.

       193.    Plaintiffs and Nationwide Class members, on the one hand, and Defendants, on the

other hand, mutually intended—as inferred from customers’ continued use of Defendants’

insurance services and/or continued employment by Defendants—that Defendants would

adequately safeguard PII. Defendants failed to honor the parties’ understanding of these contracts,

causing injury to Plaintiffs and Nationwide Class members.

       194.    Plaintiffs and Nationwide Class members value data security and would not have

provided their PII to Defendants in the absence of Defendants’ implied promise to keep the PII

reasonably secure.

       195.    Plaintiffs and Nationwide Class embers fully performed their obligations under

their implied contracts with Defendants.

       196.    Defendants breached their implied contracts with Plaintiffs and Nationwide Class

members by failing to implement reasonable data security measures and permitting the Data

Breach to occur.

       197.    As a direct and proximate result of Defendants’ breaches of the implied contracts,

Plaintiffs and Nationwide Class members sustained damages as alleged herein.


                                               - 42 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 43 of 48 PageID #:43




       198.    Plaintiffs and Nationwide Class members are entitled to compensatory,

consequential, and other damages suffered as a result of the Data Breach.

       199.    Plaintiffs and Nationwide Class members also are entitled to injunctive relief

requiring Defendants to, inter alia, strengthen their data security systems and monitoring

procedures, conduct periodic audits of those systems, and provide credit monitoring and identity

theft insurance to Plaintiffs and Nationwide Class members.

                               NINTH CLAIM FOR RELIEF
                                   Declaratory Judgment
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
       200.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 122.

       201.    Defendants owe duties of care to Plaintiffs and Nationwide Class members which

require them to adequately secure their PII.

       202.    Defendants still possess Plaintiffs’ and Nationwide Class members’ PII.

       203.    Defendants do not specify in either of the two Notice of Data Breach letters what

steps they have taken to prevent a data breach from occurring again.

       204.    Plaintiffs and Nationwide Class members are at risk of harm due to the exposure of

their PII and Defendants’ failure to address the security failings that lead to such exposure.

       205.    Plaintiffs, therefore, seek a declaration that (1) each of Defendants’ existing

security measures do not comply with their explicit or implicit contractual obligations and duties

of care to provide reasonable security procedures and practices appropriate to the nature of the

information to protect customers’ personal information, and (2) to comply with their explicit or

implicit contractual obligations and duties of care, Defendants must implement and maintain

reasonable security measures, including, but not limited to:

           a. Engaging third-party security auditors/penetration testers as well as internal

               security personnel to conduct testing, including simulated attacks, penetration tests,

               and audits on Defendants’ systems on a periodic basis, and ordering Defendants to



                                               - 43 -
     Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 44 of 48 PageID #:44




                promptly correct any problems or issues detected by such third-party security

                auditors;

            b. Engaging third-party security auditors and internal personnel to run automated

                security monitoring;

            c. Auditing, testing, and training their security personnel regarding any new or

                modified procedures;

            d. Segmenting their user applications by, among other things, creating firewalls and

                access controls so that if one area is compromised, hackers cannot gain access to

                other portions of Defendants’ systems;

            e. Conducting regular database scanning and security checks;

            f. Routinely and continually conducting internal training and education to inform

                internal security personnel how to identify and contain a breach when it occurs and

                what to do in response to a breach;

            g. Purchasing credit monitoring services for Plaintiffs and Nationwide Class members

                for a period of ten years; and

            h. Meaningfully educating Plaintiffs and Nationwide Class members about the threats

                they face as a result of the loss of their PII to third parties, as well as the steps they

                must take to protect themselves.

                               TENTH CLAIM FOR RELIEF
                                    Unjust Enrichment
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
        206.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 122.

        207.    Defendants benefited from receiving Plaintiffs’ and Nationwide Class members’

PII by their ability to retain and use that information for their own benefit. Defendants understood

this benefit.




                                                  - 44 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 45 of 48 PageID #:45




       208.    Defendants also understood and appreciated that Plaintiffs’ and Nationwide Class

members’ PII was private and confidential, and its value depended upon Defendants maintaining

the privacy and confidentiality of that PII.

       209.    Plaintiffs and Nationwide Class members who were customers of Defendants

conferred a monetary benefit upon Defendants in the form of monies paid for services from

Defendants.

       210.    Defendants appreciated or had knowledge of the benefits conferred upon them by

Plaintiffs and Nationwide Class members. Defendants also benefited from the receipt of Plaintiffs’

and Nationwide Class members’ PII, as Defendants used it to facilitate the transfer of information

and payments between the parties.

       211.    The monies that Plaintiffs and Nationwide Class members paid to Defendants for

services were to be used by Defendants, in part, to pay for the administrative costs of reasonable

data privacy and security practices and procedures.

       212.    Defendants also understood and appreciated that Plaintiffs’ and Nationwide Class

members’ PII was private and confidential, and its value depended upon Defendants maintaining

the privacy and confidentiality of that PII.

       213.    But for Defendants’ willingness and commitment to maintain privacy and

confidentiality, that PII would not have been transferred to and untrusted with Defendants. Indeed,

if Defendants had informed Plaintiffs and Nationwide Class members that their data and cyber

security measures were inadequate, Defendants would not have been permitted to continue to

operate in that fashion by regulators, its shareholders, and its consumers.

       214.    As a result of Defendants’ wrongful conduct, Defendants have been unjustly

enriched at the expense of, and to the detriment of, Plaintiffs and Nationwide Class members.

Defendants continue to benefit and profit from their retention and use of the PII while its value to

Plaintiffs and Nationwide Class Members has been diminished.

       215.    Defendants’ unjust enrichment is traceable to, and resulted directly and proximately

from, the conduct alleged in this complaint, including compiling, using, and retaining Plaintiffs’


                                               - 45 -
    Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 46 of 48 PageID #:46




and Nationwide Class Members’ PII, while at the same time failing to maintain that information

secure from intrusion and theft by hackers and identity thieves.

       216.      As a result of Defendants’ conduct, Plaintiffs and Nationwide Class members

suffered actual damages in an amount equal to the difference in value between the amount

Plaintiffs and Nationwide Class members paid for their purchases with reasonable data privacy

and security practices and procedures and the purchases they actually received with unreasonable

data privacy and security practices and procedures.

       217.      Under principals of equity and good conscience, Defendants should not be

permitted to retain the money belonging to Plaintiffs and Nationwide Class members because

Defendants failed to implement (or adequately implement) the data privacy and security practices

and procedures that Plaintiffs and Nationwide Class members paid for and that were otherwise

mandated by federal, state, and local laws and industry standards.

       218.      Defendants should be compelled to disgorge into a common fund for the benefit of

Plaintiffs and Nationwide Class members all unlawful or inequitable proceeds they received as a

result of the conduct alleged herein.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs, on behalf of themselves and all Nationwide Class members

and Statewide Subclass members, request judgment against Defendants and that the Court grant

the following:

       A.        An order certifying the Classes as defined herein, and appointing Plaintiffs and their

                 counsel to represent the Classes;

       B.        An order enjoining Defendants from engaging in the wrongful conduct alleged

                 herein concerning disclosure and inadequate protection of the PII belonging to

                 Plaintiffs and the members of the Classes;

       C.        An order requiring Defendants to:

                 a. Engage third-party security auditors/penetration testers as well as internal

                    security personnel to conduct testing, including simulated attacks, penetration


                                                 - 46 -
Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 47 of 48 PageID #:47




           tests, and audits on Defendants’ systems on a periodic basis, and ordering

           Defendants to promptly correct any problems or issues detected by such third-

           party security auditors;

        b. Engage third-party security auditors and internal personnel to run automated

           security monitoring;

        c. Audit, test, and train their security personnel regarding any new or modified

           procedures;

        d. Segment their user applications by, among other things, creating firewalls and

           access controls so that if one area is compromised, hackers cannot gain access

           to other portions of Defendants’ systems;

        e. Conduct regular database scanning and security checks;

        f. Routinely and continually conduct internal training and education to inform

           internal security personnel how to identify and contain a breach when it occurs

           and what to do in response to a breach;

        g. Purchase credit monitoring services for Plaintiffs and Nationwide Class

           members for a period of ten years; and

        h. Meaningfully educate Plaintiffs and Nationwide Class members about the

           threats they face as a result of the loss of their PII to third parties, as well as the

           steps they must take to protect themselves.

  D.    An order instructing Defendants to purchase or provide funds for credit monitoring

        services for Plaintiffs and all members of the Classes;

  E.    An award of compensatory, statutory, nominal and punitive damages, in an amount

        to be determined at trial;

  F.    An award for equitable relief requiring restitution and disgorgement of the revenues

        wrongfully retained as a result of Defendants’ wrongful conduct;

  G.    An award of reasonable attorneys’ fees, costs, and litigation expenses, as allowable

        by law; and


                                         - 47 -
        Case: 1:21-cv-04056 Document #: 1 Filed: 07/29/21 Page 48 of 48 PageID #:48




          H.     Such other and further relief as this Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

          Plaintiffs hereby demand that this matter be tried before a jury.

Date: July 29, 2021                             Respectfully Submitted,

                                                WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLC
                                        By:     /s/ Carl V. Malmstrom
                                                CARL V. MALMSTROM
                                                111 W. Jackson Blvd., Suite 1700
                                                Chicago, IL 60604
                                                Telephone: (312) 984-0000
                                                Facsimile: (212) 545-4653
                                                malmstrom@whafh.com

                                                RACHELE R. BYRD
                                                WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLP
                                                750 B Street, Suite 1820
                                                San Diego, CA 92101
                                                Telephone: (619) 239-4599
                                                Facsimile: (619) 234-4599
                                                byrd@whafh.com
                                                M. ANDERSON BERRY
                                                GREGORY HAROUTUNIAN*
                                                CLAYEO C. ARNOLD,
                                                A PROFESSIONAL LAW CORP.
                                                865 Howe Avenue
                                                Sacramento, CA 95825
                                                Telephone: (916) 777-7777
                                                Facsimile: (916) 924-1829
                                                aberry@justice4you.com
                                                gharoutunian@justice4you.com

                                                Attorneys for Plaintiffs and the Class

                                                * Pro Hac Vice Application Forthcoming


27528




                                                 - 48 -
